      Case 4:18-cv-00824-O Document 17 Filed 02/27/19             Page 1 of 1 PageID 140


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

 U.S. PASTOR COUNCIL, et al.,                   §
                                                §
          Plaintiffs,                           §
                                                §
                                                §
                                                §
                                                §
 v.                                             §    Civil Action No. 4:18-cv-00824-O
                                                §
 EQUAL EMPLOYMENT                               §
 COMMISSION, et al.,                            §
                                                §
                                                §
         Defendants.                            §


                                            ORDER

         Before the Court is Plaintiffs’ Unopposed Motion to Extend Time to Respond to

Defendants’ Motion to Dismiss for Lack of Subject Matter Jurisdiction (ECF No. 16), filed

February 27, 2019. Having considered the Motion and noting that it is unopposed, the Court finds

that it should be and is hereby GRANTED.

         Accordingly, Plaintiff’s response is due on or before March 29, 2019 and the Defendants’

reply is due on or before April 19, 2019.

         SO ORDERED on this 27th day of February, 2019.


                                                _____________________________________
                                                Reed O’Connor
                                                UNITED STATES DISTRICT JUDGE




                                                1
